Citation Nr: 0519548	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-33 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied as new and material evidence 
submitted to reopen a claim for service connection for 
chronic obstructive pulmonary disease claimed as chronic 
fibrositis, chronic upper pulmonary disease/pulmonary 
fibromyalgia with choric infractions, abscess, and 
bronchiestasis.  

In June 2000, the RO denied as not well grounded a claim for 
service connection for chronic obstructive pulmonary disease.  
The veteran did not appeal this and the RO considered this a 
final prior decision on the issue.  However, this was not a 
final decision.  The Veterans Claims Assistance Act of 2000 
permitted claims denied as not well grounded during the 
period from July 14, 1999, to November 9, 2000 to be 
readjudicated upon motion of the claimant or the Secretary if 
the motion was filed prior to November 9, 2002.  See Section 
7 of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Such motion was received 
from the veteran in September 2001, and the claim thereafter 
readjudicated in July 2002.  The veteran filed a timely 
notice of disagreement with this, and following the issuance 
of a statement of the case (SOC), a substantive appeal was 
received in November 2003.  The claim is properly considered 
an original claim for service connection, rather than a claim 
to reopen, and the issue has been phrased as such.

Additionally, the Board notes that the veteran has claimed 
during his appeal entitlement to service connection for 
numerous respiratory disabilities to include chronic 
obstructive pulmonary disease, occupational chronic asthma, 
occupational chronic bronchitis, occupational emphysema, 
asthmatic bronchitis, interstitial lung disease, diffused 
interstitial fibrosis, pneumonosis, particle matter 
pneumonoconosis, asbestosis pneumoniosis, occupational 
aveolitis (alveolitis?) and severe irreversible lung damage.  
The Board has phrased the issue simply as entitlement to 
service connection for a respiratory condition, to provide 
the veteran the greatest possible consideration of his claim.  
This remand will request a VA examination of the veteran to 
identify all of the veteran's respiratory disorders, and to 
provide a medical opinion on whether any of these disorders 
is related to the veteran's active service.


REMAND

The veteran claims entitlement to service connection for 
numerous lung disorders, most of which he claims are related 
to his experience as an Air Force firefighter.  He claims 
that his lungs were damaged from exposure to jet fuel, 
extreme temperatures, breathing fire and steam as a result of 
fighting fires with water, extreme toxin exposure inhaled 
from burning building and brush fires and aircraft fire, 
burning materials including jet fuel, and burning and 
chemical fires.  He also claims entitlement to service 
connection for chronic obstructive pulmonary disease, which 
he has identified as including occupational asthma, 
occupational chronic bronchitis, occupational emphysema and 
occupational asthmatic bronchitis.  He also claims 
entitlement to service connection for interstitial lung 
disease, which he has identified as pneumoniasis (chemical 
pneumoconosis from jet fuel and partical matter 
pneumoconosis), occupational pulmonary fibrosis, occupational 
asbestoses pneumoniasis and occupational alveolitis.

The veteran's discharge papers confirm his service as a fire 
protection specialist with the Air Force.  Service medical 
records show that on his induction examination in 1969, he 
reported a preservice history of chronic and frequent colds, 
soaking night sweats, shortness of breath, pain/pressure in 
the chest, and chronic cough.  Chest X-ray examination was 
negative, and the veteran was inducted.  He was seen during 
service for chest pain and cough on occasion, and colds and 
cough attributed to his duty stations in cold climates.  On 
examination at separation, in April 1973, chest X-ray 
examination was normal and a history of costochondritis was 
noted, resolved by local injection.  Colds and cough were 
attributed to cold duty stations, with no disabling 
residuals.  The lungs were noted as "normal."

An April 2000 VA outpatient clinic record notes that the 
veteran came to the clinic for his first visit, gave a 
history of several illnesses while in the service, and was 
now having more health problems and wanted to be checked out 
to see if there was something that could be done for him.  He 
stated that he was exposed to a lot of chemicals as a 
firefighter in the military, that his lungs would collapse 
occasionally, a condition which was getting worse.  He worked 
in construction and was having problems working.  He smoked 
one-half pack of cigarettes a day which he stated helped him 
to cough and keep all the secretions out of his lungs.   

VA outpatient treatment records show numerous subsequent 
visits for complaints related to the veteran's breathing.  In 
May 2000 he was diagnosed with COPD (chronic obstructive 
pulmonary disease).  In June, he was prescribed an inhaler 
and diagnosed with respiratory system disease, NOS.  Pleural 
thickening was noted on chest X-ray examination, noted to be 
possibly scarring from previous inhalation injuries.  In July 
2002, the assessment was COPD and chronic bronchitis.  In 
March 2003, the assessment included pulmonary fibrosis, COPD, 
chronic bronchitis, and chronic sinusitis.  In January 2003, 
he was diagnosed with pulmonary emphysema but otherwise no 
active pulmonary disease was evident on X-ray examination.  
Asthma was noted in June 2003.  In August, the veteran stated 
that he quit smoking three years ago.  In October, the 
assessment was COPD, pulmonary emphysema and sarcoidosis.

The veteran submitted 2 volumes of information including 
pictures of jets with jet exhaust, pictures of firefighters, 
and medical treatise information relating various lung 
disorders to exposure to chemicals.  He also submitted a May 
2004 form apparently prepared by the veteran and signed by a 
VA physician giving the opinion that several of the disorders 
identified by the veteran "could have" manifested while the 
veteran was on active duty.  

The veteran is diagnosed with several respiratory disorders 
and there is medical evidence loosely relating these to the 
veteran's active service.  The Board, however, is unable to 
determine whether there is any link between these disorders 
and the veteran's active service.  The Court has held that 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
See 38 C.F.R. § 3.159(c)(4)(i) (An examination is required 
where there is a reasonable possibility it may aid in 
substantiating the claim for service connection).

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran an 
examination to identify the veteran's 
current respiratory disorders and to 
determine if there is any link between 
the veteran's respiratory disorders and 
active service.  The examiner is asked to 
review the claims file, to identify each 
current respiratory disorder, and to 
comment on the etiology of each 
respiratory disorder found.  After 
listing each disorder, the examiner 
should state that no other respiratory 
disorders have been identified.  The 
examiner should state an opinion, with 
regard to each disorder diagnosed, 
whether it is at least as likely as not 
that the respiratory disorder is related 
to active service, including the 
veteran's service as a firefighter in the 
Air Force.  The examiner must indicate 
that he has reviewed the claims file and 
should provide complete rationale for all 
conclusions reached.

2.  The RO should readjudicate de novo, 
the issue of entitlement to service 
connection for a respiratory condition.  
If this results in less than a full grant 
of the benefits sought on appeal, a 
supplemental statement of the case should 
be prepared, and the case returned to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




